              Case 2:20-cv-01066-BJR Document 20 Filed 11/13/20 Page 1 of 4




 1                                                    THE HONORABLE BARBARA J. ROTHSTEIN

 2

 3

 4

 5
                                     UNITED STATES DISTRICT COURT
 6                                  WESTERN DISTRICT OF WASHINGTON
                                              AT SEATTLE
 7
     JERRY LEE COLLINS,                                   Case No. 2:20-cv-01066-BJR
 8

 9                                      Plaintiff(s),
                                                          SECOND STIPULATION AND
10          vs.                                           ORDER REGARDING BRIEFING
                                                          SCHEDULE AND HEARING DATE
11   ETHICON, INC et al.,
                                                          DISMISS
12                                    Defendant(s).
13

14

15

16

17

18

19

20

21

22

23

24

25   STIPULATION AND ORDER RE BRIEFING
     SCHEDULE AND HEARING DATE FOR
                                                                                    LAW OFFICES
     (Case No. 2:20-cv-01066-BJR)                                               CALFO EAKES LLP
                                                                         1301 SECOND AVENUE, SUITE 2800
                                                                         SEATTLE, WASHINGTON 98101-3808
                                                                        TEL (206) 407-2200 FAX (206) 407-2224
                 Case 2:20-cv-01066-BJR Document 20 Filed 11/13/20 Page 2 of 4




 1          The parties in the above-captioned action, through their undersigned counsel, hereby

 2   STIPULATED AND AGREE as follows:

 3          1.

 4   (Dkt. No. 13).

 5          2.        Parties agreed to a prior stipulation regarding the briefing schedule and noting date

 6   which was granted on October 8, 2020 (Dkt. No. 15).

 7   November 16                                             November 30, 2019. Id.

 8          3.        The parties have continued to engage in settlement discussions. The parties have

 9   conferred and agreed that additional time is warranted to facilitate those discussions before the

10   opposition and reply briefing regarding the Motion to Dismiss. Subje

11

12                                                      December 28, 2020

13   be filed on or before January 11, 2021, with the noting date similarly continued to January 11, 2021.

14          SO STIPULATED.

15          DATED this 12th of November, 2020.

16
                                                        CALFO EAKES LLP
17                                                      By s/ Patty A. Eakes
                                                        Patricia A. Eakes, WSBA# 18888
18                                                      Angelo J. Calfo, WSBA# 27079
                                                        Damon C. Elder, WSBA# 46754
19                                                      Lindsey E. Mundt, WSBA# 49394
                                                        1301 Second Avenue, Suite 2800
20                                                      Seattle, WA 98101
                                                        Phone: (206) 407-2200
21                                                      Fax: (206) 407-2224

22
      SECOND STIPULATION AND ORDER RE                                                    LAW OFFICES
23    BRIEFING SCHEDULE AND HEARING DATE                                             CALFO EAKES LLP
                                                                              1301 SECOND AVENUE, SUITE 2800
                                                                              SEATTLE, WASHINGTON 98101-3808
      (Case No. 2:20-cv-01066-BJR) - 1                                       TEL (206) 407-2200 FAX (206) 407-2224
24
              Case 2:20-cv-01066-BJR Document 20 Filed 11/13/20 Page 3 of 4




 1                                          Email: pattye@calfoeakes.com
                                                   angeloc@calfoeakes.com
 2                                                 damonc@calfoeakes.com
                                                   lindseym@calfoeakes.com
 3
                                              BUTLER SNOW, LLP
 4                                           By s/ Anita Modak-Truran
                                              Anita Modak-Truran (pro hac vice)
 5                                            Pamela L. Ferrell (pro hac vice)
                                              150 3rd Avenue, Suite 1600
 6                                            Nashville, TN 37201
                                              Phone: (615) 651-6751
 7                                            Email: Anita.Modak-Truran@butlersnow.com
                                                     Pamela.Ferrell@butlersnow.com
 8
                                             Attorneys for Defendants
 9
                                             CORRIE YACKULIC LAW FIRM, PLLC
10
                                             By:     /s/ Corrie J. Yackulic
11                                           Corrie Johnson Yackulic, WSBA #16063
                                             110 Prefontaine Place South, Suite 304
12                                           Seattle, WA 98104
                                             Phone: (206) 787-1915
13                                           Fax: (206) 299-9725
                                             Email: corrie@cjylaw.com
14

15

16

17

18

19

20

21

22
     SECOND STIPULATION AND ORDER RE                                      LAW OFFICES
23   BRIEFING SCHEDULE AND HEARING DATE                               CALFO EAKES LLP
                                                               1301 SECOND AVENUE, SUITE 2800
                                                               SEATTLE, WASHINGTON 98101-3808
     (Case No. 2:20-cv-01066-BJR) - 2                         TEL (206) 407-2200 FAX (206) 407-2224
24
              Case 2:20-cv-01066-BJR Document 20 Filed 11/13/20 Page 4 of 4




 1                                           ORDER

 2   IT IS SO ORDERED.

 3
           DATED this 13th day of November, 2020.
 4

 5
                                        ________________________________________
 6                                      THE HONORABLE BARBARA J. ROTHSTEIN
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22
     SECOND STIPULATION AND ORDER RE                                         LAW OFFICES
23   BRIEFING SCHEDULE AND HEARING DATE                                  CALFO EAKES LLP
                                                                  1301 SECOND AVENUE, SUITE 2800
                                                                  SEATTLE, WASHINGTON 98101-3808
     (Case No. 2:20-cv-01066-BJR) - 3                            TEL (206) 407-2200 FAX (206) 407-2224
24
